Citation Nr: 0315991	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-48 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for neck cancer secondary 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from November 1968 
to August 1970.

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for neck cancer 
secondary to Agent Orange exposure. 

In September 2000, the Board remanded the case to the RO for 
additional development.  

The veteran requested a hearing before a member of the Board; 
however, in January 1999, he withdrew that request and opted 
for a videoconference hearing before an RO hearing officer, 
which was accomplished in October 1999.


FINDINGS OF FACT

1.  No primary cancer was discovered.

2.  Squamous cell cancer of the neck was first clinically 
shown many years after active service and is not 
etiologically related to active service or to exposure to 
herbicide agents.


CONCLUSION OF LAW

Squamous cell cancer of the neck was not incurred in active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are silent for 
any cancer, malignancy, or growth.  His DD-214 reflects that 
he served in Vietnam from February 6 to August 26, 1970.  

Private medical records reflect that the veteran underwent 
radical dissection of a large confluence of masses in the 
right jugular area of the neck in September 1995.  Tissue 
samples were biopsied and squamous cell carcinoma was found 
in the lymph node tissue.  The veteran's oncologist, Phillip 
Vigneri, D.O., felt that the primary cancer was likely in 
either the base of the tongue or the nasal pharynx, but felt 
that the base of the tongue was far more likely.  Follow-up 
radiation therapy was directed toward the base of the tongue 
and the nasal pharynx until the veteran was free of cancer.  

In November 1995, Dr. Vigneri reported that no primary cancer 
had yet been found and that additional radiation therapy had 
been directed at the nasal oral pharynx, which was suspected 
to be the primary cancer site.  

In November 1995, the veteran applied for service connection 
for cancer due to exposure to herbicides.   

In May 1996, the RO denied the claim and the veteran 
appealed.

In July 1996, the veteran submitted a report from Lehigh 
Magnetic Resonance Imaging Center that reflects that he 
underwent a magnetic resonance imaging (MRI) study in August 
1995.  The results showed mild adenopathy in the right spinal 
accessory lymph node chain that might suggest lymphoma or 
reactive adenopathy with Warthin's tumor (tumor of the 
parotid gland) being possible but less likely.  The veteran 
argued that because lymphoma is a disease presumptively 
associated with Agent Orange, his claim should be granted.  

In July 1996, the RO issued a statement of the case (SOC) 
rejecting the veteran's argument on the basis that the cancer 
had appeared many years subsequent to Agent Orange exposure.   

In October 1996, the veteran's representative argued that the 
veteran's cancer qualified for presumptive service connection 
as either a soft tissue sarcoma or a non-Hodgkin's lymphoma.

In March 1997, Dr. Vigneri reported that the diagnosis was 
metastatic squamous cell cancer of the head and neck area and 
that no primary cancer was found despite a thorough 
endoscopy.  Dr. Vigneri also stated, "This is an entity that 
we do find about twice a year where a squamous cell cancer of 
the respiratory track presents as a lymph node and we are not 
able to find the primary".  Dr. Vigneri concluded by adding, 
"Under section 3.309E this diagnosis would fall under 
respiratory cancer.  If I may be of any additional help do 
not hesitate to contact me".    

In September 1998, the veteran underwent a VA compensation 
and pension examination for respiratory diseases and brought 
his private medical records to the examination.  The examiner 
reviewed the records and noted that Dr. Vigneri was a 
radiation oncologist.  Upon completion of the examination, 
the VA examiner gave a diagnosis of three years post right 
radical neck dissection for squamous cell cancer metastatic 
and opined that "the most likely etiology is the nasal 
oropharynx in view of no lesions in the past three years 
identified in the larynx, trachea, bronchi, or lungs".  

In October 1999, the veteran testified at a teleconference 
hearing before an RO hearing officer that his private 
physician felt that the cancer was a respiratory cancer 
linked to Agent Orange.  

In September 2000, the Board remanded the case to obtain a 
medical opinion from an oncologist addressing whether the 
veteran's cancer was respiratory in nature.  The oncologist 
was asked to review and comment on Dr. Vigneri's opinion that 
the cancer had a respiratory origin.  

The veteran underwent a VA compensation and pension 
examination of the nose, sinus, larynx, and pharynx in 
December 2001.  The VA oncologist reviewed the medical 
records and noted the history of the right neck lump.  The 
examiner determined that the primary cancer was unknown but 
most likely originated at the base of the tongue.  

In approximately March 2002, the RO received records from the 
Social Security Administration (SSA), which reflect that the 
veteran received disability benefits but do not address the 
etiology of his neck cancer.  The RO also received additional 
private medical records at various times that do not offer 
any additional evidence as to whether the squamous cell 
cancer of the neck was had a respiratory-related etiology. 

In May 2002, the VA oncologist who conducted the December 
2001 examination reviewed the veteran's medical records and 
reported that the primary tumor that caused the squamous cell 
cancer of the lymph node was never found.  The VA oncologist 
simply reiterated that Dr. Vigneri felt that the primary 
cancer site might have been at the base of the tongue, which 
is part of the pharynx and not part of the respiratory 
system.  The VA oncologist attempted to explain Dr. Vigneri's 
citation to 3.309E and concluded with, "I cannot comment on 
Dr. Vigneri's statement any further than that".  

II.  VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  
The VCAA and the implementing regulations are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate unless there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  VA 
must also notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record reflects that in a February 2003 supplemental 
statement of the case (SSOC) notice of the law and 
regulations governing entitlement to service connection and 
the provisions of the VCAA were provided to the veteran and 
his representative.  They have been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of his claim.  The Board has remanded 
this claim to obtain medical evidence that might support the 
claim.  VA records and all pertinent private medical records 
identified by the veteran have been obtained.  Also of record 
is a decision from SSA with accompanying medical records, 
reflecting award of benefits for disability and accompanied 
by supporting medical evidence.  The claims file contains VA 
medical opinion based on review of the entire claims file and 
speaking directly to the origin of the veteran's cancer of 
the neck.   The veteran has not identified the availability 
of any other evidence to be considered in connection with his 
claim.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA have been met relevant to the 
claim decided herein and that there is no reasonable 
possibility that additional development will aid the veteran 
in such claim.  

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as a malignant 
tumor, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In this case, however, the evidence 
does not reflect any cancer either during or within a year of 
discharge from active service.  Service connection cannot be 
granted pursuant to this provision, therefore.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
respiratory cancers included in this regulation are cancer of 
the lung, bronchus, larynx, and trachea.  38 U.S.C.A. 
§ 1116(a)(2)(F) (West 2002); 38 C.F.R. § 3.309(e) (2002). 

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted, which made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure to 
certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001), codified 
at 38 C.F.R. §§ 3.307, 3.309.  Because the veteran in this 
case served on active duty in Vietnam, he need not submit any 
additional evidence of exposure to herbicides.  Unless 
evidence is submitted to the contrary, VA must presume that 
he has been exposed.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence that it finds 
to be persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996).

In this case, two oncologists have addressed the etiology of 
the veteran's neck cancer.  They agree that the primary 
cancer has not been found, but they appear to disagree on 
whether the primary cancer might be a respiratory cancer.  
The private oncologist has concluded that the primary cancer 
was a respiratory cancer.  The VA oncologist, however, finds 
no respiratory cancer.  The Board finds the VA opinion to be 
more persuasive for two reasons.  First, as the VA oncologist 
noted in 1998, no cancer has ever been detected in any part 
of the "respiratory" system (as that term is used in 
§ 3.309(e)), i.e., the larynx, trachea, bronchi, or lungs.  
Second, the private oncologist has been unsure of the origin 
of the cancer, having felt it more likely to be at the base 
of the tongue in September 1995, in the nasopharynx in 
November 1995, and in March 1997, finding it to be a 
respiratory cancer.    

The Board notes that neither cancer at the base of the tongue 
nor in the nasal pharynx qualifies as a "respiratory 
cancer" under § 3.309(e).  That regulation specifically 
requires 

Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea)

Dr. Vigneri compared the instant case to other cases where, 
although the primary cancer eluded detection, squamous cell 
cancer of the respiratory tract was detected in a lymph node.  
In making that statement, however, Dr. Vigneri did not 
explain why one should conclude that those cancers were 
squamous cell cancers of the respiratory tract.  

The Board finds that there is no remaining medical question 
which must be answered prior to final consideration of this 
claim.  The disagreement between the opinions of Dr. Vigneri 
and the VA doctor is simply, but crucially, one of 
terminology.  Dr. Vigneri considers the oropharynx and 
nasopharynx to be part of the respiratory system; cancers 
there would thus be "respiratory cancers."  The VA doctor 
does not.  It is not necessary to resolve this definitional 
disagreement because, for the purpose of presumptive service 
connection, the regulation itself defines the term: "cancer 
of the lung, bronchus, larynx, or trachea."  The most 
probable site of the primary cancer in this case, the base of 
the tongue or the pharynx, does not fall within the 
specifications of the regulation.  The presumption of service 
connection is therefore not applicable.

The Board notes that the list of diseases linked to herbicide 
exposure in § 3.309(e) includes non-Hodgkin's lymphoma.  
Because lymphoid tissue in the neck has clearly been found to 
be cancerous, the second issue is whether presumptive service 
connection is warranted for lymphoma.  In this case, both 
oncologists make clear that the squamous cell cancer found in 
the lymph nodes did not originate there.  VAOPGCPREC 18-97 
provides that cancers resulting from metastasis from a source 
other than those listed at § 3.309 (e) are not afforded the 
presumption of service connection by reason of exposure to 
Agent Orange.  Rather, medical evidence of metastasis 
represents "affirmative evidence to the contrary" 
sufficient to rebut the presumption of service connection.  
There is no medical evidence tending to link this squamous 
cell cancer directly to active service.  Thus, there is no 
basis to grant service connection for squamous cell cancer of 
the lymph nodes.

In October 1996, the veteran's representative argued that 
service connection is warranted for soft tissue sarcoma.  The 
Board notes that no diagnosis of soft tissue sarcoma has ever 
been given with respect to the biopsied tissue samples, and, 
even if that diagnosis was given, unless it is found to be 
the primary cancer, the presumption of service connection 
does not apply.  See VAOPGCPREC 18-97.

The veteran's own assertions are not competent evidence on 
this medical question in controversy, in that there is no 
indication he has any medical expertise upon which to base an 
opinion as to the etiology of his cancer.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that after consideration of all the evidence 
of record, including the veteran's testimony, that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  Service connection for squamous cell 
cancer of the neck due to Agent Orange exposure is denied.  




ORDER

Entitlement to service connection for squamous cell cancer of 
the neck due to Agent Orange exposure is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

